                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

                                         NOTICE OF APPEAL
                                                 *
United States of America                         *     4:18-cr-119

Plaintiff                                        *    District Court Docket Number
                                                 *
                                                 *
Bree Deontez Wright                              *    John A. Jarvey, Chief Judge
Defendant                                        *    District Court Judge

Notice is hereby given that Bree Wright                        appeals to the United States Court of
Appeals for the Eighth Circuit from the                 “ Judgment    “ Order entered in this
action on 01/02/2019    .
 /s/ Melanie S. Keiper                                               400 Locust Street, Suite 340
Signature of Appellant/Cnsl                                        Street Address

01/10/2019                                                           Des Moines, IA 50309-2353
Date                                                                City                       State      Zip
Melanie S. Keiper                                                    (515) 309-9610
Typed/printed Name                                                  Telephone Number

Transcript Order Form:              ( To be completed by attorney for appellant )

Please prepare a transcript of: Plea & Sentencing
                                              (Specify)

I am not ordering a transcript because:
                                                                (Specify)

                                 CERTIFICATE OF COMPLIANCE
Appellant hereby certifies that copies of this notice of appeal/transcript order form have been filed/served upon the
US District Court, court reporter, and all counsel of record and that satisfactory arrangement for payment of cost of
transcripts ordered have been made with the court reporter (FRAP 10(b))

Attorney’s Signature /s/ Melanie S. Keiper                            Date: 01/10/2019


       NOTE: COMPLETE APPROPRIATE APPEAL SUPPLEMENT FORM
